Title: To John Adams from C. W. F. Dumas, 2 May 1782
From: Dumas, Charles William Frederic
To: Adams, John




post 2 Mai 1782

Monsieur

Je travaille à vous dégager du dîner, selon vos desirs, au moins pour quelque temps, et sans fixer rien de positif pour l’avenir. Mais vous ne pouvez pas vous dispenser d’assister au Déjeuner du 6 ici chez M et Me. Boreel, où toute la Cour et les Min. Etr. se trouveront à ce qu’on m’assure. Ce n’est pas mon sentiment seul. Je n’ai que cet instant pour ne pas manquer le chariot de poste. Je repondrai plus à loisir à l’honorée votre derniere. A la hâte. Mr. V. t. h. & t. ob. servit,

Dumas


Je suis en pleine possession de l’hôtel.

